Title: To George Washington from Brigadier General William Smallwood, 18 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear sir,
                        Wilmington [Del.] 18th May 78.
                    
                    I have dispatch’d two Officers one to Governor Johnson at Annapolis & the other to the head of Elk for the purposes you required the result of which upon their return shall take the earliest opportunity of Communicating and in the Interim the troops shall Constantly be held in readiness to move at a Minutes warning.
                    Just before I recd your favour I had wrote you yesterday, The party detach’d under Colo. Pope I have heard nothing from yet, it wou’d seem Necessary from your letter that this party should be Immediately call’d in, to be held in readiness to March with the other part of the Division, but would Submit to your Judgment there Continuance three or four days longer, ’till we could ascertain the State & Quantity of the Stores below which wou’d lye much expos’d was this party drawn off abstracted of which there Securing and destroying all the Craft driving off the Stock & Intercepting the trade must have a good Tendency and should not the Militia turn out to our wishes, they might be divided and remain as Covering parties at the head of Elk and Appoquimina, should Circumstances render a sudden movement of the Troops from this post Necessary we are greatly in want of arms I expect in to day 200 recruits more, we are now Strong could we be Arm’d. I remain with Sincere regard Your Excellencys most Obdt Hble Servt
                    
                        W. Smallwood
                    
                